Citation Nr: 1141389	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  05-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of the Board's decision of February 27, 2008, denying service connection for a right shoulder disability, posttraumatic stress disorder (PTSD), and seizures, is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 12, 1976, to January 27, 1976.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a right shoulder disability, PTSD, and seizures.  

The appellant perfected an appeal of the RO's decision via his submission of a VA Form 9 in November 2005.  In a decision issued on February 27, 2008, the Board denied service connection for a right shoulder disability, PTSD, and seizures.

In July 2011, the appellant submitted a motion for reconsideration of the Board's decision of February 27, 2008.  The appellant will be informed under separate cover of the ruling on that motion.  

In reviewing the record in connection with the appellant's motion for reconsideration, the Board notes that at the time of its February 2008 decision, the record on appeal was contained in a rebuilt claims folder.  The RO had advised that the appellant's original claims file, including his service treatment records, had been lost.  Since that time, however, it appears that the original claims folder has been located.  As set forth in more detail below, this requires vacatur of the Board's February 2008 decision.  

Additionally, the Board notes that the documents contained in the original claims folder indicate that the appellant's claims of service connection for a right shoulder disability and a psychiatric disability were previously denied by the RO in an unappealed June 1980 rating decision.  In light of this procedural history, the Board has recharacterized the issues on appeal as set forth on the cover page of this decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that "the Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is presented"); see also Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The issues of whether new and material evidence has been received to reopen the claims of service connection for a right shoulder disability and a psychiatric disability other than PTSD, and the issues of entitlement to service connection for PTSD and seizures, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 27, 2008, the Board issued a decision denying service connection for a right shoulder disability, PTSD, and seizures.  

2.  Evidence pertinent to the appeal was in the constructive possession of VA at the time of the February 27, 2008, Board decision, but was not part of the claims file at the time of that decision.  


CONCLUSION OF LAW

The Board's February 28, 2008, decision denying service connection for a right shoulder disability, PTSD, and seizures was based on an incomplete record and therefore constituted a denial of due process, requiring vacatur of that decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

As set forth above, in a decision issued on February 27, 2008, the Board denied service connection for a right shoulder disability, PTSD, and seizures.  In its decision, the Board noted that the appellant's original claims folder, which contained his service treatment records, had been lost.  It has now come to the Board's attention that the original claims folder, including his service treatment records, has been located and associated with the record.  Given the nature of the appellant's claims, the Board finds that there was evidence that materially and substantially affected the disposition of the claims in the constructive possession of VA, but which was not considered in the Board's decision of February 27, 2008.  The Board's February 27, 2008, decision therefore denied the appellant due process of law and must be vacated.  


ORDER

The Board's decision of February 27, 2008, denying service connection for a right shoulder disability, PTSD, and seizures, is vacated.  



REMAND

Because the RO has not yet had the opportunity to consider the evidence contained in the newly discovered original claims folder in connection with the issues on appeal, a remand is necessary.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).  

Additionally, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  As set forth above in the Introduction portion of this decision, the Board has recharacterized two of the issues on appeal in light of information indicating that the appellant's claims of service connection for a right shoulder disability and a psychiatric disability other than PTSD were previously denied by the RO in a final June 1980 rating decision.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in the context of a claim to reopen, VA must look at the bases for the denial in the prior decisions and provide a VCAA notice that describes what evidence would be necessary to substantiate that element found insufficient in the previous denial.  On remand, therefore, the appellant should be provided with a VCAA notification letter which complies with the additional requirements imposed by the Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what constitutes new and material evidence to reopen the claims of service connection for a right shoulder disability and a psychiatric disability other than PTSD, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2.  After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the RO should readjudicate the appellant's claims.  If any claim remains denied, the appellant should be provided with a supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


